Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-18 and 21-22 are pending.  Claims 1-18 and 21-22 are presented for this examination.  Claims 19-20 are cancelled.  Claims 1-8, 13 are amended.  Claims 21-22 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Previous Rejections
All art rejections are maintained from previous office action 06/29/2022.
112 2nd paragraph rejections are withdrawn in view of amendment of claim 13.
112 4th paragraph rejections are maintained.
New grounds of rejection are made to newly added claim 21 and 22 in view of newly added claims 21-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted claims 3-8 are amended to require each element such as Fe at an amount within its respective ranges.   However, Fe has no respective range at all in claim 1.   A balance of Fe is not equated with ranges. What is the wt% range of Fe ? 
	Hence, claims 3-8 are considered indefinite for lack of wt% range of Fe. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.     It should be noted comprising elements of Ni, Al, Nb, Si, Mo, Ti, V and Cr in claim 1 all start with lower limit of 0%.  Claim 3 is amended to require one of more of Ni, Al, Nb, SI, Mo, Ti, V and Cr each element at an amount within its respective range of claim 1. Hence, claim 3 does not further limit range of Ni, Al, Nb, SI, Mo, Ti, V and Cr.   Claims 4-8 merely requires Cr as optional at its respective range of 0-8% of claim 1.   Because none of dependent claims 3-8 requires a further narrower range than the range of same element as recited in claim 1, claims 3-8 are improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan (NPL document “Novel Cu-Rich Nano-Precipitates Strengthening Steel with Excellent Antibacterial Performance” published in January 2019).
As for claim 1, Grass discloses use of metallic copper surface as an antimicrobial surface to kill bacteria, yeast and viruses (Abstract) on the touch surface commonly found in hospital, such as door handles, touch plates, bed rails, call buttons, toilet seats which can be highly contaminated with microbes. (Page 4 Col 2 paragraph  lines 1-3)  Hence, Grass discloses a method of reducing viability of a microbes, by contacting a microbe with antimicrobial surface comprising a copper alloy.
Grass does not disclose the copper alloy is an copper alloy steel comprising iron matrix and copper nanoprecipitates distributed throughout the iron matrix wherein the steel comprising instant claim required elemental ranges.
Fan discloses a novel Cu-rich nano-precipitates strengthening steel with excellent antibacterial performance. (Title) Table 1 discloses C=0.03%, Si=0.2%, Mn=1.73% and Cu+Ni+Nb+Ti<3% as the chemical compositions of the steel and Table 2 discloses Cu in precipitates content %.  Hence, Fan suggest presence of C, Si , Mn , Cu, Ni, Nb and Ti within presently claimed ranges. (Page 2 Section 2 Materials and Methods)  The terminal point of microstructure is polygonal ferrite. (Page 3 Section 3.1 Microstructure) 
Hence, Fan suggests instant claimed copper alloy steel comprising iron matrix and copper nanoprecipitates distributed throughout the iron matrix wherein the steel comprising instant claim required elemental ranges
Thus, based on the well-known material requirement for antimicrobial surface as disclosed by Grass which requires excellent antibacterial performance, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to apply the copper alloy steel of Fan, in the process of Grass for the purpose of obtaining an antimicrobial surface with excellent antibacterial performance.
As for claim 2,  it is noted Fan’s steel does not comprise Co, Sn but has minute amount of S and P.  However, S and P are well known impurities in the steel.  Hence,  it would have been obvious for one skill in the art to reduce impurities amount of S and P for purity. 
The mere purity of a product by itself does not render the product unobvious.  See MPEP 2144.04 VII.
As for claim 3, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Ti.
As for claim 4, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni.
As for claim 6, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Si.
As for claim 8, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Si.
As for claim 9, Fan discloses Cu nano precipitates size is 20 nm which suggests instant claimed wherein clause. (Page 5 Section 3.3 Precipitation)
As for claim 10, it is noted claimed “bcc” is structure characteristic due to same steel compositions and microstructure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In the instant case, Fan discloses same copper alloy steel with same elemental compositions, microstructure and copper nanoprecipitates, instant claimed “bcc” would be expected absent evidence of the contrary.
As for claim 11, Fan discloses terminal point of microstructure is polygonal ferrite. (Page 3 Section 3.1 Microstructure).
As for claim 12, Grass discloses call buttons are one of many touch surfaces which suggests antimicrobial surface is textured.
As for claim 13,  the fact Grass discloses the antimicrobial properties of copper surface (Page 1545 Col 2 paragraph 3) in a hospital (Page 1544 Col 2 paragraph 3) environment meets instant claimed wherein cluse.
As for claims 14-16,  the fact Grass discloses touch surface commonly found in hospitals  such as door handles, bed rails, call buttons, toilet seats (Page 1544 Col 2 paragraph 3)suggests instant claims wherein clause.
As for claim 17, Grass expressly discloses the microbe is bacterial, yeast and viruses. (Abstract line 1)
	 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan as applied to claim 17, and further in view of Warnes (NPL document “Human Coronavirus 229E Remains infectious on Common touch surface materials”).
As for claim 18, Grass does not expressly disclose the virus is SARS-CoV-2. 
Warnes discloses in her new study that human coronavirus (i.e. SARS-CoV-2)  was rapidly inactivated on a range of copper alloy within a few minutes for simulated fingertip contamination. (Abstract)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the process of Grass in view of Fan on a human coronavirus contaminated surface with expected success.
Claims 5, 7 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan as applied to claim 1, and further in view of Kapoor (NPL document “Aging characteristics and mechanical properties of 1600 MPa body-centered cubic Cu and B2-NiAl precipitation -strengthened ferritic steel”).
As for claims 5 and 7, Fan does not expressly disclose presence of Al in the steel.
Kapoor discloses  low carbon steel wherein the structure is equiaxed bcc Cu-alloyed precipitates contain substantial amount of Fe and are enriched with Ni, Al, and Mn. Table 1 (Page 58) discloses Al ranges from 0.59-1.5 wt% and the steel is Cu-Ni-Al-Mn alloyed steel with maximum yield strength of 1600 MPa.   Hence, Kappor discloses Al amount within presently disclosed 0-4%.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Al amount as disclosed by Kappor, in the process of Grass in view of Fan for strengthening.
As for newly added claim 21, Kapoor discloses in Table 1 CF-6 Steel has Mn 1.5%, Cu 2.5%, Ni 4%, Al 1% and C 0.05%. (Page 58 Table 1 Example CF-6)
As for newly added claim 22, Kapoor’s Example CF-6 does not comprise other element.  Hence, it meets instant claimed “consists of”. 
Response to Argument
In response to applicant’s argument filed on 09/20/2022 that Grass establishes that the expectation in the prior art was that high amounts of copper were required to achieve antimicrobial activity, argument is completely lacking evidence support for the following reasons:
First,  the fact Grass merely discloses higher copper content of alloy increases the efficacy of contact killing does not mean lower copper content of alloy has no efficacy of contact killing.  Second,  term “higher” is a relative term without the exact Cu amount.  How high is considered higher?  That is, Grass does not teach away from using lower copper content of alloy to kill the bacterial.
Second,  Applicant’s cited Mehtar or Noyce references is not used in rejection at all.  That is, neither Mehtar nor Noyce is valid prior art because Mehtar and Noyce’s disclosure cited in remarks Page 6 is nowhere to be found in Grass.
In response to applicant’s argument that Fan lacks data for the steel with no copper or pure copper against which to compare the antibacterial performance of the Fan’s steel, argument is unpersuasive for the following reasons:
First, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. In the instant case, Fan is the closest prior art, not applicant’s Sample 6 Cu=2.5% and Sample 12 Cu=4%.   That is, applicant fails to present evidence using Fan’s copper alloy would not exhibit antimicrobial activity.
Second, pure copper and no copper are not closest comparative examples.  Two closest comparative examples with one above and close to 5% and another one below and close to 0.5% are required to demonstrate criticality of claimed Cu range.
In response to argument that antibacterial performance of Fan’s steel involved exposing the steel to the bacterial for 24 hour while instant application’s 30-minute incubation period is much more appropriate, argument is not commensurate in scope of claim 1 which does not require incubation period of 30 minutes.
In response to applicant’s argument that new claims 21 and 22 has two copper alloy steel exhibiting unexpected high antimicrobial activity, argument is not persuasive because Kapoor expressly discloses CF-6 steel has same compositions as required by new claims 21 and 22.  Hence, Kapoor’s alloy CF-6 is expected to exhibit high antimicrobial property due to same compositions.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733